       Case 5:20-cv-01300-JKP-ESC Document 10 Filed 01/06/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


EVA VASQUEZ,

Plaintiff,

v.                                                 No. SA-20-CV-01300-JKP

ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY, HERIBER-
TO HIDALGO DIMAS,

Defendants.

                         MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant Allstate Fire and Casualty Insurance Company’s (Allstate)

Motion to Dismiss filed under Federal Rule of Civil Procedure 12(b)(6). ECF No. 5. Plaintiff

Eva Vasquez did not respond. Upon consideration of Allstate’s motion and the First Amended

Petition, the Court concludes Allstate’s Motion to Dismiss is DENIED. However, Vasquez’s

causes of action of breach of contract, breach of good faith and fair dealing and violation of the

Texas Insurance Code are DISMISSED without prejudice for lack of subject matter jurisdiction.

This action will proceed on Vasquez’s request for declaratory relief asserted under the Texas

Civil Practice and Remedies Code.

                                          Background

        This case arises from Vasquez’s assertion of entitlement to uninsured motorist insurance

benefits under an insurance contract she holds with Allstate. In the Second Amended Petition

filed in state court, Vasquez asserts she was involved in a motor vehicle accident in which an un-

insured driver and Defendant, Heriberto Dimas, caused her serious bodily injury. Id. Vasquez

alleges she is insured under an automobile policy with Allstate that provides uninsured motorist
       Case 5:20-cv-01300-JKP-ESC Document 10 Filed 01/06/21 Page 2 of 5




(“UIM”) coverage; however, when she submitted a claim for payment of UIM benefits under the

insurance policy, Allstate wrongfully refused payment. Against Allstate, Vasquez asserts causes

of action of breach of contract, breach of good faith and fair dealing and violation of Title 5 of

the Texas Insurance Code. Vasquez also seeks declaratory relief under Chapter 37 of the Texas

Civil Practice and Remedies Code.

                                             Analysis

       Allstate filed this Motion to Dismiss all of Vasquez’s causes of action for failure to state

a claim pursuant to Federal Rule of Civil Procedure 12(b)(6), except for the request for declara-

tory relief. Allstate asserts Vasquez fails to plead facts sufficient to establish her legal entitle-

ment to recover UIM benefits coverage under the insurance contract. Citing Brainard v. Trinity

Universal Insurance Co., Allstate contends it has no contractual duty to pay UIM benefits until

Vasquez obtains a judgment establishing Dimas’s liability and underinsured status and the

amount of any recoverable damages. See Brainard v. Trinity Universal Insurance Co., 216

S.W.3d 809, 818 (Tex. 2006). Because Vasquez has not obtained such a judgment determining

liability and damages, if any, the causes of action must be dismissed for failure to state a claim as

a matter of law. Allstate does not contest Vasquez’s alternative request for declaratory relief un-

der the Texas Civil Practice and Remedies Code.

       The State of Texas requires automobile insurance providers to provide “uninsured or un-

derinsured motorist coverage” (UIM) which “protects insureds who are legally entitled to recov-

er from owners or operators of uninsured or underinsured motor vehicles. . . .” TEX. INS. CODE §

1952.101(a) (emphasis added). To be legally entitled to recover benefits under a UIM insurance

policy, an insured must establish the liability of an uninsured/underinsured motorist and the ex-

tent of the damages. Brainard, 216 S.W.3d at 818 (interpreting prior version of statute); In re



                                                 2
         Case 5:20-cv-01300-JKP-ESC Document 10 Filed 01/06/21 Page 3 of 5




Koehn, 86 S.W.3d at 367. Thus, under a UIM policy, receipt of benefits, “are conditioned upon

the insured’s legal entitlement to receive damages from a third party.” Brainard, 216 S.W.3d at

818; See In re Koehn, 86 S.W.3d at 367-368.

         The insured’s legal entitlement to receive UIM benefits arises upon obtaining a judgment

establishing the liability and underinsured status of the alleged tortfeasor. Brainard, 216 S.W.3d

at 818; Terry v. Safeco Ins. Co. of Am., 930 F. Supp. 2d 702, 709 (S.D. Tex. 2013). Consequent-

ly, “the UIM insurer is under no contractual duty to pay benefits until the insured obtains a

judgment.” Brainard, 216 S.W.3d at 818; Terry, 930 F. Supp. 2d at 709-10; In re State Farm

Mut. Auto. Ins. Co., 553 S.W.3d 557, 559 (Tex. App.—San Antonio 2018, no pet.). “Neither re-

questing UIM benefits nor filing suit against the insurer triggers a contractual duty to pay.” Id.;

Borg v. Metro. Lloyd’s of Texas, W:12-CV-256, 2013 WL 12091651, at *2 (W.D. Tex. Feb. 21,

2013).

         To determine the liability of an uninsured motorist, the insured may obtain a judgment

against the tortfeasor. Borg, 2013 WL 12091651, at *2; Brainard, 216 S.W. 3d at 818. Alterna-

tively, the insured may litigate UIM coverage with the insurer; however, “due to the unique

terms of UM/UIM coverage, . . . the proper vehicle to bring such a claim is through a declaratory

judgment action, not a breach of contract claim.” Borg, 2013 WL 12091651, at *2 (citing Accar-

do v. Am. First Lloyds Ins. Co., CIV.A. H-11-0008, 2012 WL 1576022, at *5 n.3 (S.D. Tex. May

3, 2012)); see also Cantwell v. Sentry Select Ins. Co., SA-18-CA-193-FB, 2019 WL 5455008, at

*3 (W.D. Tex. Mar. 22, 2019); Woods v. Argonaut Midwest Ins. Co., 6:15-CV-139, 2016 WL

3653518, at *5 (E.D. Tex. Mar. 18, 2016).

         Vasquez does not assert in the Second Amended Petition that she obtained a judgment

establishing Dimas’s liability and any consequential damages incurred. Texas case law does not



                                                3
       Case 5:20-cv-01300-JKP-ESC Document 10 Filed 01/06/21 Page 4 of 5




allow a scenario such as this, in which Vasquez files suit asserting breach of contract and other

causes of action against Allstate to determine Dimas’s liability and any applicable damages.

Texas case law specifically iterates an insurer holds no contractual duty to pay UIM benefits un-

til there is an independent judgment establishing a tortfeasor’s liability and the insured’s damag-

es. If an insured chooses to proceed directly against the insurer, rather than the alleged tortfeasor,

this judgment may be obtained through a declaratory judgment of liability.

       Because Allstate’s contractual duty to pay UIM benefits under the policy does not arise

until Vasquez obtains such a judgment, Vasquez’s causes of action based on Allstate’s failure to

pay UIM benefits are premature. Accardo, 2012 WL 1576022, at *3. This procedural posture

prompts this Court’s independent obligation to ensure it has subject matter jurisdiction over all

claims before it.

       “A case or controversy must be ripe for decision, meaning that it must not be premature

or speculative.” Shields v. Norton, 289 F.3d 832, 834-35 (5th Cir. 2002). “Generally, issues are

not ripe if ‘further factual development is required.’” Anderson v. Sch. Bd. of Madison Cnty., 517

F.3d 292, 296 (5th Cir. 2008). “If the purported injury is contingent on future events that may not

occur as anticipated, or indeed may not occur at all, the claim is not ripe for adjudication.” Lopez

v. City of Houston, 617 F.3d 336, 342 (5th Cir. 2010). Until a claim is ripe, the Court lacks sub-

ject matter jurisdiction because it has no power to decide disputes that are not yet justiciable.” Id.

at 341. Thus, when a case is abstract or hypothetical, the court should dismiss for lack of subject

matter jurisdiction, rather than failure to state a claim. Monk v. Huston, 340 F.3d 279, 282 (5th

Cir. 2003).

       Vasquez’s purported injury is contingent on future events that may not occur as anticipat-

ed, or indeed may not occur at all. Until Vasquez litigates Dimas’s liability in this action and ob-



                                                  4
       Case 5:20-cv-01300-JKP-ESC Document 10 Filed 01/06/21 Page 5 of 5




tains a judgment with determination of damages, and until Allstate denies payment of any UIM

benefits after such a judgment, any related or consequential cause of action is not ripe. Here, All-

state moved for dismissal for failure to state a claim under 12(b)(6); however, this Court lacks

subject matter jurisdiction to adjudicate the asserted causes of action based upon lack of ripeness.

       Due to the unique terms of UIM coverage, the proper vehicle to litigate a tortfeasor’s lia-

bility and any resulting damages directly against the insurer is through the remaining request for

declaratory relief. Allstate does not contest this procedural vehicle or seek dismissal of the

alternative request for declaratory relief under Chapter 37 of the Texas Civil Practice and

Remedies Code. Therefore, Vasquez’s request for declaratory relief is the only live cause.

                                           Conclusion

       The asserted causes of action for breach of contract, breach of good faith and fair dealing

and violation of the Texas Insurance Code are dismissed without prejudice for lack of subject

matter jurisdiction. Vasquez already asserts a mechanism to determine any entitlement to UIM

benefits: a request for declaratory relief. Thus, this action will proceed on Vasquez’s request for

declaratory relief under the Chapter 37 of the Texas Civil Practice and Remedies Code.



       It is so ORDERED.
       SIGNED this 6th day of January, 2021.




                                      JASON PULLIAM
                                      UNITED STATES DISTRICT JUDGE




                                                 5
